Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Amendments to claims renders the restriction requirement moot. 

Claims 53, 55, 57, 59 and 64-68 are pending and are examined together. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53, 55, 56, 57, 59 and 64-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

The meets and bounds of independent base claim 53 and independent claim 66 are unclear as explained below.
As per MPEP 2173 Claims Must Particularly Point Out and Distinctly Claim the Invention [R-10.2019], The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what the inventor or a joint inventor regards as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph with respect to the claimed invention. 

In this case, the claims are drawn to organic molecule of whose various parts are defined with their functions.  Organic compounds can be defined in explicit manner using art-recognized chemical formulae or nomenclature.  
The claimed compound is a bifunctional molecule, hereinafter A-C-B:  A, the  
    PNG
    media_image1.png
    18
    48
    media_image1.png
    Greyscale
binding partner is defined with a recognizable organic formula I; C is also defined with recognizable structural moieties.  B is defined with functional language as well as art recognizable formulae. 
In numbered page 5 of the claims, language missing after antibody & before the pictured formula.  It is unclear whether this pictured formula on top of page 5 and formulae in page 6 and 7 are also possibilities for B.   
B could be any inhibitor of a variety of known proteins/enzymes or any antibody or large number of organic ill-defined formulae noted above.  On top of this vague situation is lack of recitation with respect how and where A, C and B are attached to each other.  Thus, for example, it is unclear which part of A is connected to C or which part of B is connected to C and how.  Dependent claims do not solve the problem of the base claim. For example, in claim 55 are pictured a number of molecules, but which part of these attached to C is not defined.  Similarly claims 56-57 add additional caveat of definition of claimed molecule with function (binding affinity).  Definition of C (claims 64 and 65) is also unclear as to how these are linked to A and B.  Claim 55 recites with pictures  complete molecules for A, without indicating which part of these are connected to C.  
Independent claim 65 is drawn to a compound of formula 
    PNG
    media_image2.png
    27
    201
    media_image2.png
    Greyscale
 the variables are defined as 
    PNG
    media_image3.png
    109
    319
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    48
    588
    media_image4.png
    Greyscale

The phrases used above defy commonsense:  what is the structural make-up of Rx.  What is the structural make-up of covalent linker here?  
The claimed compounds are defined by their function (inhibitor, target protein and linker) rendering the scope of the claim indefinite.  A patent compound search strategy could not even be contemplated for these claims. 
Claim 67 depends on cancelled claim.  It is examined as being dependent on 53.  
Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.   In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also see, In re Zletz, 13 USPQ2d 1320, 1322. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  
Providing clean copy of claims could be a starting point to mitigate the thorny situation. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 53, 55, 56, 57, 59 and 64-68 are rejected under 35 U.S.C. 103 as being unpatentable over Tinworth, Med. Chem. Commun., 2016, 7, 2206, Ciulli WO 2016146985  and Perez, J. Med. Chem. 2017, 60, 1343−1361 (February 13, 2017). 

Ubiquitin ligase protein binding ligand compounds, having utility in proteolysis targeted chimeras (PROTACs) are taught by Tinworth and Ciulli.  
The instant claims are drawn to bifunctional molecule (hereinafter A-C-B) for selected degradation of protein in a cell, containing three structural elements A, C and B
A = Rpn11 binding partner
C = linker
B = target protein
Tinworth teaches bifunctional molecules, in the same area of endeavor, similar to the instantly claimed compounds  Fig 3, page 2209: 
    PNG
    media_image5.png
    569
    734
    media_image5.png
    Greyscale


and likewise, Ciulli teaches compounds in the same area of endeavor see Fig. 1 Sheet 1 of 13, wherein the area is ubiquitin ligase protein binding ligand compounds, having utility in Proteolysis Targeted Chimeras (PROTACs). 

The above compounds contain (in anticipatory manner) the claimed C-B of A-C-B.  For B compare, see for example third pictured compound of claim 68 and above pictured compound 4 of Tinworth.  For C compare the said 4 and claim 59. 
The difference is in the A portion of the claimed bifunctional molecule A-C-B.  Tinworth and Ciulli do not teach the instantly defined A, Rpn11 binding partner.  The deficiency is cured by the disclosure of Perez which teaches inhibitors of the proteasome subunit Rpn11, in Tables 3 and 4 at pages 1348 and 1349 respectively.  Perez teachings include the binding mode of these compound in Figure 3 of page 1345.  
Tinworth, Ciulli and Perez disclosures are in the same area of endeavor (proteolysis is initiated with the protein destined for degradation being tagged with ubiquitin). Tinworth and Ciulli teach how and why to modify, see figures page 2208, Fig. 1 (of Tinworth and Ciulli throughout).  
Therefore, given the combined  teachings of Tinworth, Ciulli and Perez one of skill in the art would combine the structural elements of Tinworth, Ciulli for C and B with the structural elements of Perez (for A) to arrive at the instant limitations: 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(to arrive at the exemplified compounds page 249).  For example, in the pictured Perez formula, known as 8TAQ (8-thiol substituted quinoline), the open position is available for connecting to B via C (using amide linkages, as found in the Tinworth and Ciulli compounds)
Dependent claims: for A, compounds of Perez (claim 55), routine structure optimization for function (claims 56 and 57), linkers C and B Tinworth and Ciulli pictured compounds) (claims 59 and claims 68).  Independent claim 66 is alternate form of the same A-C-B.  

Therefore, one of skill in the art would have reasonable expectation of success as all the claimed elements were in the prior art and one skilled in the art could have combined the elements by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  



Claim Rejections – Improper Markush Group
The nonstatutory Markush grouping rejection is based on a judicially approved “improper Markush grouping” doctrine.  Claims 53, 55, 56, 57, 59 and 64-68 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: 
(1) the species of the Markush group do not share a single structural similarity,” 
OR 
(2) the species do not share a common use.  
Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph). 
This rejection applies to the definition of the three structural moieties (hereinafter A-C-B) of the claimed bifunctional molecule.  These moieties which are broad and divergent in nature.   See section under Claim Rejections - 35 USC § 112 for discussion of the structural aspects of these.  
The compounds do not even belong to a recognized class of compounds because every variable varies having complex meanings and endless permutations and combinations.  Further, the compounds encompass any and all known and unknown structural motifs defined by their function. The members of the recited Markush group are so disparate chemically as not to be members of a recognized chemical class of compounds. Further the point of attachment and how these are linked to each render the conceivable compounds structurally different.   In view of these claimed elements and the divergent substitutions on the above groups, first, the core structure is going to be different, second, the physical and chemical properties of claimed compounds are going to be different.  Applicants’ may have to establish the core structure for their claimed compound.   
In the present case, at least (1) applies.  It cannot be said that all members of the Markush group have a single structural similarity, based on the above described structural differences.  Specifically, the species of the Markush group do not share a “single structural similarity” because there are no required structural features within each variable definition such that each member of the group would have at least one structural feature, which feature is essential to the activity/function of the claimed compounds, in common. 
In addition, at least (2) applies since each alternatively usable member of the Markush group (for example, the inhibitors of different enzymes or different antibodies) does not share a common use, absent evidence to the contrary. 
The question of whether the lack of a specific statutory basis is a fatal flaw against a holding of an Improper Markush group was decided in In re Harnish, 206 USPQ 300, 305, where the court said, “…we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an "improper Markush grouping." We were and are aware that it does not have a specific statutory basis …” The court went on to reverse the rejection, (which had been made by the Board under Rule 196(b)) but not on the lack of a specific statutory basis but rather, “Clearly, they are all coumarin compounds which the board admitted to be "a single structural similarity." We hold, therefore, that the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification. Under these circumstances we consider the claimed compounds to be part of a single invention so that there is unity of invention…” Thus, the rejection was overturned not because of any lack of a specific statutory basis, but because of the specific facts in the case.  The Markush group was held proper in that case, as was the case also in Ex parte Price 150 USPQ 467, Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 USPQ2d 1669.  Cases where the Markush group was held improper include Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ 109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and Huggins, 85 USPQ 516, In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. Note In re Milas 71 USPQ 212 in which the structural difference between vitamin A and D was sufficient to uphold the improper Markush rejection. Also see In re Winnek 73 USPQ 225 and In re Ruzicka 66 USPQ 226 in which structural differences were small and yet a similar holding was maintained. All these cases involved compounds in the pharmaceutical art known to be structure-sensitive. Of particular interest is Ex Parte Hozumi, 3 USPQ2d 1059, which reversed an improper Markush rejection “in view of the relatively large proportion of the structure of the compounds in the claimed class which is common to the entire class”. Here, by contrast, the amount in common is none. 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53, 55, 56, 57, 59 and 64-68 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for making few bifunctional molecules, does not reasonably provide enablement for plethora of conceivable bifunctional molecules.  Also see sections under Claim Rejections - 35 USC § 112 and Claim Rejections – Improper Markush Group.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the relevant factual considerations.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All of the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
Independent claims 53 and 66 are drawn to bifunctional molecules (hereinafter A-C-B) consisting of three structural moieties.  A (Rpn11 binding partner) and B (target protein binding partner) contain large number of substituents layered on top of substituents encompassing wide variety and number of conceivable structures that find little support in the specification.  Likewise, linker C is drawn to target protein binder partner 
    PNG
    media_image7.png
    50
    568
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    46
    546
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    148
    237
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    584
    682
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    498
    624
    media_image11.png
    Greyscale

rendering the scope of the claims wild and wide. 
Consider for example, the scope of the first listed 
    PNG
    media_image12.png
    19
    217
    media_image12.png
    Greyscale
, 
namely, 
    PNG
    media_image13.png
    18
    113
    media_image13.png
    Greyscale

As taught by Aguilera, J. Med. Chem. 2022, 65, 1047−1131, Review article, there are millions of kinase inhibitor available.  
 as B to make A-C-B for one of skill in the art to link with A 
    PNG
    media_image14.png
    513
    580
    media_image14.png
    Greyscale
  

    PNG
    media_image15.png
    572
    625
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    782
    632
    media_image16.png
    Greyscale

There is no guidance on why or how to choose from these large number of possibilities of A and B to make a bifunctional molecule in predictable manner with (intended) property/use.   Biological properties are unpredictable and are ultimately tide to the chemical structure.  See “Role of the Development Scientist in Compound Lead Selection and Optimization” by Venkatesh, J. Pharm. Sci. 89, 145-154 (2000) (p. 146, left column).  Likewise, J. G. Cannon, Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802, 784, teaches many caveats in analog design such as 

    PNG
    media_image17.png
    95
    310
    media_image17.png
    Greyscale

Again, note that the present claims utilize the functional language ‘inhibitor’,  ‘binder’,  ‘target protein’,  etc. as structural moieties to assemble A-C-B.   The functional language may embrace small molecules or could be peptides or antibodies, etc.  That small-molecule-protein interaction on either end of the A-C-B requires specific structural requirement for productive outcome is one of commonsense.  For example, see Tinworth, Med. Chem. Commun., 2016, 7, 2206 and Collins, Biochemical Journal (2017) 474 1127–1147.  See page 2208, Fig. 1:  partial cartoon shown below 
    PNG
    media_image18.png
    154
    737
    media_image18.png
    Greyscale


Also see Collins page 1141 Figure 3,  page 1133 Figure 4 and page 1138 Figure 6.  These are state art teachings for predictable use, any A cannot be just linked to any B.  

The instant RIP11 binding partner Formula I of the claimed bifunctional molecule is reflective of the above teachings. Thus, of the large number of possibilities speculated for A (of A-C-B), working examples are limited to 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
or 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 wherein the 
C corresponds to the A-C-B of the claims consistent with the disclosure in US 10005735 and Perez J. Med. Chem. 2017, 60, 1343−1361, Tables  ), limiting the possibilities for R1-R7 possibilities in the recited formula.  Note that none of the disclosed A, C or B in the working examples are applicants’ inventions.  
Note that in University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424 at 1438, the screening for over 600 compounds was deemed to be undue.  Applicant’s scope far exceeds this number.  The specification must teach how to make and use the invention, not teach how to figure out for oneself how to make and use the invention. In re Gardner, 166 USPQ 138 (CCPA 1970).  Therefore, one skilled in the art could not make or use the claimed invention without undue experimentation.  
There is no structural guidance such as pharmacophore definition disclosed in the specification to guide one of skill in the art to choose from the plethora possibilities recited for A, B and C or how to link them. There is a substantial gap between what is taught in the specification and what is being claimed.   For these reasons, one skilled in the art would be faced with undue amount of research.  The specification lacks disclosure sufficient to make and use the invention, in predictable manner, commensurate with the scope of the claims.  

MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557,1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  

Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625